DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
The Applicant states “The other priority application is not available through PAIR or the Patent Center. As the Examiner is obliged to establish the presence of the relied upon subject matter prior to the effective filing date of the present application, and has not done so in any of the priority documents of the later filed US Pub. 20210352441, the rejections must be withdrawn.”
In response, the Examiner notes that the USPTO has set forth a process for Applicant’s to request a provisional application that is not available electronically.  This process is found in OG Notice 23 Nov. 2004 (https://www.uspto.gov/web/offices/com/sol/og/2004/week47/patapps.htm) and  37 CFR 1.14(a)(1)(iv).  
Further, in the instant application the priority documents were publicly available through WIPO Patentscope.  For the Applicant’s convenience, a copy of the WIPO priority document is provided with the Office Action.   As this document provides adequate support for the citations provided by rejection set forth below, the Applicant’s arguments are unpersuasive and the rejection is maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20210352441).

Regarding claims 1 and 8, Liu discloses a method detecting motion using ambient radio frequency signals, comprising the steps of: 
providing a receiver having an antenna for receiving a series of ambient radio frequency signals (¶¶30-31); 
using a processor associated with the receiver that is programmed to process the series of ambient radio frequency signals to obtain a series of channel state information arrays (Fig. 7, 8); 
using the processor to construct a channel state image by stacking the series of channel state information arrays (Fig. 7, 8); 
using the processor to process the channel state information image to form a channel state information phase image (¶¶66-68 and Fig. 9) and a channel state information magnitude image (Fig. 7, 8); 
using the processor to independently process the channel state information phase image with a first convolutional neural network (this is the first convolutional network  ¶65, a normalization process for CSI amplitudes are applied to obtain the time series to a predefined range. The L2norm of the CSI vector is then calculated for each of the CSI vectors in order to re-scale their values to the predefined range) and the channel state information magnitude image with a second convolutional neural network (¶ 66, The phase information from the CSI may be extracted and used for feature augmentation . . . . A phase correction is then performed for the phases such that their values lie within the range (−π, π). Following these preprocessing, a Hampel filter is used in order to remove the DC component of the phase information and to detrend the phase data. The Hampel filter uses a large sliding window of 300 samples and with a small threshold of 0.01 in order to get the general trend of the data. Once the trend has been computed, it is then removed from the phase difference information. The Hampel filter is then again used with a smaller sliding window of 15 samples and a threshold of 0.01 in order to remove the high frequency noise from the streaming phase data.)
using the processor to concatenate the results of the first convolutional neural network and the second convolutional neural network to provide an output layer indicating whether motion has been detected (¶65-66 explain how the neural network creates the augmented feature space for amplitude and phase separately, then the augmented space is explained as used as a combined feature space in ¶68).

2, 9. The system of claim 1, wherein the output layer indicating whether motion has been detected is based on the variation of amplitude and phase of the series of ambient radio frequency signals over time. (¶¶0031, 0068).



Allowable Subject Matter
Claims 3-7, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the Examiner has not found any prior art that would render obvious the claim limitations directed to “the first convolutional neural network comprises a first convolution layer, a first pooling layer, and a first dropout layer.” [0079] of Liu teaches away from the limitation.








Conclusion
           THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648